Case 3:17-cv-00079-H-LL Document 168-2 Filed 01/02/20 PageID.5214 Page 1 of 4




 1 SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
     Michael A. Zarconi, SBN 288970
 3 E-mail: Sweeney@sullivanhill.com
     600 B Street, Suite 1700
 4 San Diego, California 92101
     Telephone: (619) 233-4100
 5 Fax Number: (619) 231-4372

 6 Attorneys for Defendants,
     MARK A. WILLIS; BEYOND REVIEW, LLC;
 7 IMAGE ENGINE, LLC; and WILLIS GROUP, LLC

 8
                                UNITED STATES DISTRICT COURT
 9
                             SOUTHERN DISTRICT OF CALIFORNIA
10
     ENSOURCE INVESTMENTS LLC,                     )   CASE NO. 17CV0079 H LL
11 a Delaware limited liability                    )
     company,                                      )   DECLARATION OF
12                                                 )   SHANNON D. SWEENEY IN
                             Plaintiff,            )   SUPPORT OF THE WILLIS
13                                                 )   GROUP, LLC’S MOTION FOR
     v.                                            )   ATTORNEY’S FEES AGAINST
14                                                 )   PLAINTIFF AND ITS
     THOMAS P. TATHAM, an                          )   MEMBERS
15 individual; MARK A. WILLIS, an                  )
     individual; PDP MANAGEMENT                    )
16 GROUP, LLC, a Texas limited                     )   DATE: February 3, 2020
     liability company; TITLE ROVER,               )   TIME:  10:30 a.m.
17   LLC, a Texas limited liability                )   JUDGE: Hon. Marilyn L. Huff
     company; BEYOND REVIEW,                       )
18   LLC, a Texas limited liability                )
     company; IMAGE ENGINE, LLC, a                 )
19   Texas limited liability company;              )
     WILLIS GROUP, LLC, a Texas                    )
20   limited liability company; and DOES           )
     1-50,                                         )
21                                                 )
                                                   )
22                           Defendants.           )
23               I, Shannon D. Sweeney, declare as follows:
24               1.    I am an attorney duly admitted to practice before this court. I am a
25 shareholder in the law firm of Sullivan Hill Rez & Engel, A Professional Law

26 Corporation (hereafter “Sullivan Hill”), counsel of record for Defendants, MARK A.

27 WILLIS; BEYOND REVIEW, LLC; IMAGE ENGINE, LLC; and WILLIS GROUP,

28 LLC. (the “Willis Defendants”). I was admitted to practice law in California, and in

     408051-v1                                                           Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 168-2 Filed 01/02/20 PageID.5215 Page 2 of 4




 1 the United States District Courts in California, in 1999. I have been a practicing

 2 attorney in good standing since that time. I make this declaration based on matters

 3 within my personal knowledge, and if called, would and could testify to the matters

 4 stated herein.

 5               2.   Attached hereto as Exhibit A is a true and correct copy of the Third
 6 Amended and Restated Company Agreement of Hopewell-Pilot Project, LLC dated

 7 September 1, 2016 (Final Version, fully executed).

 8               3.   Attached hereto as Exhibit B is a true and correct copy of a September
 9 12, 2016 email from Richard Nawracaj to Thomas Tatham regarding the agreed terms

10 of the investment by Plaintiff. This email memorializes that the satisfactory

11 negotiation and revision of the Company Agreement was a condition precedent to

12 Plaintiff’s investment.

13               4.   Attached hereto as Exhibit C is a true and correct copy of an August 27,
14 2016 email from Justin Pannu to Thomas Tatham.

15               5.   On December 19, 2019 the Court entered judgment in favor of the Willis
16 Group, LLC (along with the other Willis entities). As of the date of the Judgment the

17 Willis Defendants’ attorneys’ fees are $388,107.82.

18               6.   From January 1, 2017 through October 1, 2017, Willis Defendants were
19 represented by Patterson PC in Houston, Texas (“Patterson”).             During that time,
20 Patterson also represented co-defendants Thomas P. Tatham and his company PDP

21 Management Group, LLC. Patterson’s actions on behalf of the defendants in the

22 action benefitted all of the defendants equally. Thus, the fees attributable to the Willis

23 Group, LLC are 1/6 of the total fees (it was one of six defendants being represented by

24 Patterson). Such amount is $1,473.90.

25               7.   Attached hereto as Exhibit D is a true and correct copy of invoices and
26 billing statements from Patterson. The time entries that have been redacted in full are

27 time entries that include time not being sought in connection with this Motion. The

28 time entries where only the description is redacted are entries where the fees are being

     408051-v1                                                             Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 168-2 Filed 01/02/20 PageID.5216 Page 3 of 4




 1 claimed by Willis Group, LLC. Such entries have been redacted because the litigation

 2 is ongoing against Mark Willis and such entries contain litigation strategies which are

 3 protected by the attorney work product. The Willis Group will make such invoices

 4 available for unredacted in camera examination at the Court’s request.

 5               8.    On October 2, 2017, Sullivan Hill began representing the Willis
 6 Defendants. Willis Group, LLC is claiming one fourth of the amount of all invoices

 7 from the November 2017 invoice through the December 12, 2019 invoice reflecting

 8 fees billed through November 2019. That amount is $95,440.13.

 9               9.    Attached hereto as Exhibit E is a true and correct copy of Sullivan Hill’s
10 invoices from November 07, 2017 (encompassing October 2017 time) through

11 December 12, 2019 (encompassing November 2019 time). Such invoices do not

12 contain the billing descriptions because the litigation is ongoing against Mark Willis

13 and such entries contain litigation strategies which are protected by the attorney work

14 product. The Willis Group will make the complete invoices available for unredacted

15 in camera examination at the Court’s request. In total, the Willis Group’s law firms

16 have billed approximately 1309.20 hours between January 2017 and the end of

17 November 2019 in defending this action

18               10.   Attached hereto as Exhibit F is a true and correct copy of excerpts of the
19 deposition of Justin Pannu, Ensource’s Person Most Qualified, taken on October 29,

20 2018.

21               11.   Attached hereto as Exhibit G is a true and correct copy of the Hopewell-
22 Pilot Project, LLC Initial Additional Equity Shares Subscription Agreement dated

23 September 29, 2016.

24               12.   Attached hereto as Exhibit H is a true and correct copy of an email chain
25 between Justin Pannu to Tom Tatham dated September 29, 2016 and ending with an

26 email from Tom Tatham to Justin Pannu dated September 30, 2016 regarding

27 “EnSource Subscription Agreement to Hopewell Pilot-Project LLC.” These emails

28 show the transmittal of the fully executed Third Amended and Restated Company

     408051-v1                                                               Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 168-2 Filed 01/02/20 PageID.5217 Page 4 of 4




 1 Agreement of Hopewell-Pilot Project, LLC dated September 1, 2016 (Exhibit A) and

 2 the Hopewell-Pilot Project, LLC Initial Additional Equity Shares Subscription

 3 Agreement dated September 29, 2016 (Exhibit G).

 4               13.   Since October 2017, I have been the primary attorney on this case. My
 5 hourly rate, along with the other timekeepers at the Firm, has increased each year. My

 6 hourly rate was $350 in 2017, $400 in 2018, and $425 in 2019. In 2020, my rate will

 7 be $445 an hour. These rates are eminently reasonable in the California legal market.

 8 In fact, my 2020 rate is significantly lower than my non-partner billing rate at Baker &

 9 McKenzie a decade ago ($585). Sullivan Hill’s paralegal rates are also reasonable.

10 Erin Barber is the paralegal staffed on this case. Since the case began, her rates have

11 been $175, $185 and will be $215 in 2020.

12               14.   I believe that the hours billed on this complex matter were reasonable.
13 Plaintiff has aggressively prosecuted this case notwithstanding that the amount of

14 economic damages are limited by the amount Plaintiff invested in Hopewell

15 (maximum $430,000). Despite such aggressive tactics, the Willis Defendants

16 conscientiously defended the case leanly: only one deposition was noticed (and I did

17 not travel to the three cross-country depositions subpoenaed by Plaintiff), written

18 discovery was extremely limited, and no experts were retained by the Willis

19 Defendants. Such decisions were made, in large part, in an attempt to limit the amount

20 of attorney’s fees.

21               I declare under penalty of perjury under the laws of the State of California that
22 the foregoing is true and correct.

23               Executed this 2nd day of January 2020 at San Diego, California.
24                                                     s/ Shannon D. Sweeney
                                                       Shannon D. Sweeney, Esq.
25

26

27

28

     408051-v1                                                                Case No. 17CV0079-H-LL
